Fearer, J. The record in this case consists of the following: 1. Complaint 2. Departmental Report 3. Stipulation 4. Joint motion of claimant and respondent for leave to waive the filing of briefs 5. Order of the Chief Justice granting the joint motion of claimant and respondent for leave to waive the filing of briefs The complaint filed herein is for certain expenses incurred by claimant between the period from June 1, 1959, to and including August 7, 1959, when he was employed by the Department of Public Works and Buildings of the State of Illinois in the capacity of an inspector with a survey team working upon a project at Lewistown and Canton. Claimant was a married man and living away from home. Attached to' the complaint is a listing of the various items of expense. A letter was written to the Attorney General by Earl McK. Guy, Engineer of Claims, reviewing the claim, and advising the Attorney General that claimant lived in Petersburg, Illinois, and was assigned to the project mentioned above; that, as an employee on field assignment, he was entitled to certain expenses as defined in Division of Highways Administrative Memorandum No. '32, (Revised), dated April 1, 1958, and bearing the subject: Expense Accounts — Rates for Lodging, Meals and Automobile Mileage. It appears from the report of the Division of Highways that a figure has been agreed upon as being correct for expenses allowed to a married man, who is away from home and working on State projects of this nature, and that respondent has agreed that the sum of $93.00 is a ■correct figure. The attorney for claimant has entered into a stipulation with the Attorney General’s office, and, .also, there is filed in this case a motion for waiver of briefs by both parties, wherein it is agreed that the letter of the Division of Highways, written by Earl McK. Guy, dated April 14,1961, and sent to the Attorney General in lieu of the customary report of the Division of Highways, which has been filed in this cause under Eule 16 of the Court of Claims, shall constitute the record in this case. There being no disputed questions of law or fact, and, in view of the stipulation and motions entered into by the parties hereto, by and through their respective counsel, an award is hereby made to claimant in the sum of $93.00.